Citation Nr: 1034969	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-39 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a dental disability for 
compensation purposes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in July 2008, a statement of the case was issued in 
November 2008, and a substantive appeal was received in December 
2008.  The Veteran was scheduled to attend a Board hearing in 
April 2010; however, cancelled such request in March 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  There is no indication that any notice has been 
issued to the Veteran which notifies him of the evidence and 
information necessary to support his claim of service connection.  
Thus, proper notice must be issued to the Veteran pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2009).  VA should 
inform the Veteran that a disability rating and an effective date 
will be assigned if service connection is granted, and such 
notice should also include an explanation as to the type of 
evidence that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).

The Veteran has identified dental records from Dr. Lowe in 
Crescent City; however, the RO declined to obtain such records.  
The relevance of such records is not known, and such records 
should be associated with the claims folder.  Upon obtaining an 
appropriate release, the records from Dr. Lowe should be 
associated with the claims folder.  38 C.F.R. § 3.159(c)(1)(i), 
(ii).

Accordingly, the case is REMANDED for the following actions:

1.  Issue proper notice to the Veteran 
which complies with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the Veteran of the 
evidence necessary to substantiate his 
claim of service connection, as well as 
what evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice should 
include an explanation as to the 
information or evidence needed to establish 
a disability rating and an effective date, 
as outlined by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After obtaining an appropriate release, 
obtain the Veteran's treatment records from 
Dr. Lowe in Crescent City.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


